                  Case 21-50232-KBO               Doc 6      Filed 05/04/21        Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 11
BAYOU STEEL DB HOLDINGS, LLC, et al. 1
                                                              Case No. 19-12153 (KBO)
                                                 Debtors.
                                                              (Jointly Administered)
GEORGE L. MILLER, in his capacity as
Chapter 7 Trustee of BAYOU STEEL BD
HOLDINGS, L.L.C., et al.,

                                Plaintiff,
vs.                                                           Adv. No. 21-50232 (KBO)

TENNESSEE ASSOCIATED ELECTRIC, LLC

                                Defendant.

             ORDER APPROVING STIPULATION FOR EXTENSION OF TIME
                FOR DEFENDANT TO RESPOND TO THE COMPLAINT

         Upon consideration of the Stipulation For Extension of Time for Defendant to Respond to

the Complaint (the “Stipulation”) between Plaintiff, George L. Miller in his capacity as chapter 7

trustee of Bayou Steel BD Holdings, L.L.C., et al., (the “Plaintiff”), and Tennessee Associated

Electric, LLC (the “Defendant”) attached hereto as Exhibit “1”; it is hereby

         ORDERED that the Stipulation is hereby APPROVED, and it is

         FURTHER ORDERED that the time within which Defendant may answer, move or

otherwise plead to the Complaint is hereby further extended to and including June 2, 2021.




Dated: May 4th, 2021                                        KAREN B. OWENS
Wilmington, Delaware                                        UNITED STATES BANKRUPTCY JUDGE


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).
